UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6511



RONALD G. JOHNSON,

                                            Plaintiff - Appellant,

          versus


THOMAS S. LEEBRICK; MOSBY LEEBRICK,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-98-159-R)


Submitted:   June 18, 1998                  Decided:   July 9, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald G. Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Virginia inmate, appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915(e)(2)(B)(ii) (West Supp. 1998). We have reviewed

the record and the district court’s opinion and find that this ap-

peal is frivolous. Accordingly, we dismiss the appeal on the rea-

soning of the district court. Johnson v. Leebrick, No. CA-98-159-R

(W.D. Va. Mar. 31, 1998). Appellant’s motions to appoint counsel,

to expedite his appeal, and for oral argument are denied. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2